Citation Nr: 1717916	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  13-08 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).

 2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	John P. March, Agent


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel



INTRODUCTION

The Veteran had active duty service from February 1966 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In March 2015, the Board remanded this matter for further evidentiary development.

The paperless record of Virtual VA and the Veterans Benefits Management System (VBMS) has been reviewed.


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by sleep disturbance, nightmares, hypervigilance, detachment from others, avoidance, difficulty concentrating, and difficulty adapting to stressful circumstances, which more nearly approximates occupational and social impairment in most areas; the preponderance of the evidence is against finding total occupational and social impairment.

2.  The Veteran's service-connected disability does not prevent him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for PTSD have not been met at any time.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for entitlement to a TDIU have not been met at any time.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claim, and VA has satisfied the notification and duty-to-assist provisions of the VCAA.

VA is required to notify the claimant and his or her representative of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The duty to notify in this case was satisfied by a letter sent to the Veteran in April 2012.  The Veteran's appeal seeking a higher initial evaluation presents a "downstream" issue.  Because VA has already granted service connection and assigned an initial disability rating and effective date, no additional notice is needed as to the information and evidence needed to substantiate the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c), (d) (2016).  The duty to assist contemplates that VA will help a claimant obtain records relevant to the claim and that VA will provide a medical examination or obtain a medical opinion when necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2016).

The evidence of record includes service treatment records, service personnel records, post-service VA and private treatment records, and statements of the Veteran.  The Veteran underwent VA medical examinations in May 2012 and October 2015.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his medical and service history, documented his current disability, and provided sufficient information to rate the Veteran's disability under the appropriate diagnostic criteria.  The Board concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board finds that the agency of original jurisdiction (AOJ) substantially complied with the Board's remand instructions of March 2015.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Pursuant to the Board's remand, the AOJ sought to obtain updated VA and private treatment records, scheduled the Veteran for a VA examination, and issued a supplemental statement of the case (SSOC) in October 2015 that readjudicated the increased-rating claim and entitlement to a TDIU.

Rating criteria

Disability ratings assigned in accordance with VA's schedule for rating disabilities are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R.
§§ 3.321(a), 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2016).  The evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2016). 

If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).  The Board must consider the possible application of "staged" ratings for diverse symptoms meeting the criteria for different ratings at distinct times during the claim period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board must acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When there is an approximate balance of evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

PTSD is rated under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130, Diagnostic Code 9411, with representative criteria for percentage ratings.  A 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  A 100 percent rating is warranted when there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The words "such symptoms as" in the diagnostic codes for mental disorders at 38 C.F.R. § 4.130 mean "for example" and do not represent an exhaustive list of symptoms that must be found before granting a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The list of examples provides guidance as to the severity of symptoms contemplated for each rating.  While each of the examples need not be proven in any one case, the particular symptoms must be analyzed in light of the given examples.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

Higher rating for PTSD

The Veteran appeals the initial rating assigned in the December 2012 rating decision that granted service connection.  The Veteran has been assigned a 70 percent rating and seeks the maximum 100 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.  See VA Form 9 of March 2013.

A private treatment record of March 2012 notes the Veteran's report of nightmares and sleep difficulty since being in the Marines.  See March 2012 record of Dr. A. C.

The Veteran underwent a VA examination in May 2012.  He was diagnosed with PTSD, alcohol dependence, and cannabis dependence.  The May 2012 examiner noted the following symptoms: diminished interest in participating in significant activities, feeling of detachment, restricted range of affect (e.g., unable to have loving feelings), sleep difficulty, irritability and outbursts of anger, difficulty concentrating, hypervigilance, exaggerated startle response, depressed mood, anxiety, mild memory loss, flattened affect, impaired abstract thinking, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The Veteran was considered capable of managing his financial affairs and was assigned a global assessment of functioning (GAF) score of 50.  According to the examiner, it was possible to differentiate the symptoms of each diagnosis, on the basis that substance dependence reduces sleep disturbance and aggravates avoidance symptoms.

It was noted that the Veteran was currently married for 30 years and had two children and three grandchildren.  The Veteran reported being currently unemployed due to a back injury.  The May 2012 examiner found the Veteran's overall level of occupational and social impairment to be characterized by "occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior self-care and conversation."  The examiner could not differentiate which portion of the Veteran's occupational and social impairment was caused by each of the Veteran's mental disorders, on the basis that impairment related to chronic conditions is "intermingled and cannot be reliably or meaningfully apportioned."  See May 2012 VA examination report.

In March 2013, a private physician wrote that the Veteran requested a letter to support that he is 100% disabled.  The physician observed that, after speaking with the Veteran, that he did not have any severe memory problems.  There was no suicidal ideation, psychotic episodes or hallucinations.  The Veteran didn't seem to have an problems with concentration or social interactions.  There was a reference to chronic sleep problems and occasional overuse or alcohol.  Mental status examination was conducted.  The Veteran was oriented to person, place and time; insight and judgment were intact; affect and mood were normal and recent memory was not impaired.  The physician wrote that he reviewed the Veteran evaluation one year prior and felt that it was accurate.  The physician reported that he was willing to send a letter indicating that the Veteran was 100% unemployable.  See March 2013 record of Dr. A.C.  The next day, the physician drafted a letter.  The doctor wrote that the Veteran's PTSD has resulted in marked disruption of his life, including an inability to concentrate at work, to handle stressful situations, and an inability to maintain a job.  It was noted that the Veteran suffers from anxiety chronic, sleep impairment, depressed moods, and memory that is "a bit spotty."  The doctor stated, "I do feel he is 100% unemployable because of his symptoms."  The letter further informed VA: "Since your evaluation one year ago, he has remained unemployable, and his symptoms have not improved.  Although I have not detected any symptoms of gross impairment of thought processes, hallucinations or suicidal ideation, he has remained 100% impaired from occupation."  See March 2013 letter of Dr. A. C.

A VA treatment record of April 2015 noted the Veteran's good relationship with his wife of 38 years and the couple's good relationship with their two grown children who lived nearby.

The Veteran underwent a VA medical examination in October 2015.  The Veteran stated, "Once a week, I get upset, I feel nervous, I am always checking for safety."  He also reported having bad nightmares of Vietnam about once a week.  It was noted that the Veteran had "three grandchildren that he sees all the time."  The Veteran stated, "I don't have the drive to do the things I used to do.  I went to see my three-year-old grandson play soccer. I enjoyed that.  I am going to keep going.  I want to do things with my grandchildren."  See October 2015 VA examination report.

The Veteran was again diagnosed with PTSD, alcohol dependence, and cannabis dependence.  The Veteran's nightmares and avoidance of thoughts and activities associated with his stressors were specifically attributed to PTSD.  The symptoms of sleep disturbance, markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, hypervigilance, irritability, and physiological and psychological distress could not be differentiated from the Veteran's substance-abuse symptoms.

According to the Veteran, he had last worked in 2001.  He reportedly had to quit because he was "too tired."  He reported to the examiner, "I am tired all the time.  I can't focus. I tried to open my own business in home improvements, but I couldn't meet my deadlines.  I couldn't get up on time.  I did only one job."  The Veteran reported: "I used to manage a fast food restaurant.  I lost my job because I drank and smoked too much.  Then I ran a bar, but I couldn't be responsible.  I tried truck driving.  That was hell.  I couldn't smoke pot because it would show up on the test, so I did a lot of drinking."

The Veteran reported falling asleep quickly at about 2 AM because "I am usually a little intoxicated or smoking pot," after which he feels rested and ready to get up at about 9 or 10 AM.  When asked to describe his day, the Veteran responded, "I sit around, drink tea, [and] watch the news.  I like to watch politics."  The Veteran stated, "When I go for walks, it make me feel good.  Watching my grandson play soccer is wonderful.  When I think about my mother, my brother, [and] my grandchildren, I feel better."

The examiner found the Veteran to be appropriately dressed and groomed, his manner was pleasant and cooperative, and he had good eye contact.  His "motor activity," speech, and attention/concentration were normal.  His mood/affect was "anxious (but appropriately varied and congruent with content)."  The Veteran's thought process was linear and goal-directed, and there was no evidence of delusions or unusual thought content.  His orientation was alert and attentive.  There was no report of perceptual disturbances.  The Veteran's memory, while not formally assessed, was noted to be "grossly intact."  His insight and judgment were appropriate, and the Veteran was considered to be capable of managing his financial affairs.  He was assigned a GAF score of 55.

The October 2015 VA examiner determined that the Veteran showed symptoms of depressed mood, chronic sleep impairment, flattened affect, disturbance of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships and in adapting to stressful circumstances, including work or a worklike setting.  He also had a "diminished ability to think or concentrate, or more indecisiveness."

The October 2015 examiner found the Veteran to have "moderate symptoms" with respect to social, occupational, or school functioning.  It was noted that the Veteran feels attached to his wife, daughter, and grandchildren but does not have friends.  The Veteran is able to participate in activities with his family and to talk to his wife about his experiences in Vietnam.  According to the examiner, the GAF score of 55 "indicates that the veteran should be able to function in the work environment if his employment does not generate stress."  The Veteran was considered "likely to have increased difficulties in the work environment when under stress, but he is not permanently and totally unemployable."  The October 2015 examiner opined the mental disorder was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  See October 2015 VA examination report.

In a filing of November 2015, the Veteran stated, "About ten years ago I started feeling more depressed.  I could not focus and could not stay on track, and at times I would forget where I was going and why."

The Board finds a rating in excess of 70 percent is not warranted at any time.  The symptomology associated with the disability more nearly approximates the rating criteria for a 70 percent evaluation.  The record is devoid of any evidence demonstrating that the PTSD is manifested by any of the enumerated symptomology for a 100 percent rating: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close  relatives, own occupation or name.  

The Board notes the private physician's March 2013 opinion that the Veteran is unemployable as a result of his PTSD.  The Board finds that reduced probative weight should be afforded this evidence.  The doctor wrote that the Veteran's PTSD has resulted in marked disruption of his life, including an inability to concentrate at work, to handle stressful situations, and an inability to maintain a job.  It was noted that the Veteran suffers from anxiety chronic, sleep impairment, depressed moods, and memory that is "a bit spotty."  Significantly, the clinical record dated one day prior to the date of the letter contradicts some of these findings.  It was specifically noted that the Veteran did not seem to have problems with concentration or social interactions.  It was also noted one day prior that the Veteran did not have severe memory problems and no impairment of recent memory.  The Board finds that at least some of symptomology the physician was citing to as evidence of unemployability was directed contradicted by other evidence of record dated just one day prior.  As a result of these inconsistencies, the Board finds reduced probative value should be placed on this evidence.  Furthermore, the symptomology reported by this physician does not match the enumerated symptomology under the 100 percent criteria.  The Board finds the effects of the enumerated criteria more nearly approximate a 70 percent rating.  

The global assessment of functioning scale (GAF) is a hypothetical continuum of mental health-illness based on the degree of a patient's psychological, social, and occupational functioning.  See Diagnostic and Statistical Manual of Mental Disorders 34 (4th ed. text revision, 2000) (DSM-IV-TR).  The DSM-5 recommends that GAF scores no longer be used due to their conceptual lack of clarity.  See DSM-5 at 16.  VA has determined that the DSM-5 applies to appeals certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  Because the Veteran's appeal was certified to the Board in March 2013, the DSM-IV's use of GAF scores is still to be applied in this case.   See 79 Fed. Reg. 45094 (Aug. 4, 2014).  The actual symptoms of the Veteran's disorder are the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a) (2016). 

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or family relations, judgment, thinking, or mood.  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communications or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others  or occasionally fails to maintain minimal personal hygiene or gross impairment in communication (e.g., largely incoherent or mute).  See 38 C.F.R. § 4.130 (2014) (incorporating by reference the VA's adoption of the DSM-IV for rating purposes).  

The Veteran's GAF scores have ranged between 50 and 55.  The Board notes that a GAF score of 50 which was assigned by the examiner who conducted the May 2012 VA examination reflects "serious symptoms" including being unable to keep a job.  The Board observes, however, that the other evidence of record included in this examination report does not demonstrate such a serious level of impairment.  With regard to the impairment caused by PTSD, the examiner opined that the disorder was productive of occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior self-care and conversation.  This characterization documents symptomology which is significantly less than the serious symptoms suggested by the GAF score of 50 assigned at this time.  The actual body of the report does not suggest that the Veteran is unemployable due to the PTSD.  There is a reference to PTSD being productive of difficulty in adapting to stressful circumstances including work or a work like setting.  This does not equate to unemployability.  Based on the conflicting evidence, the Board places no probative value on the GAF score of 50 assigned at the time of the May 2012 VA examination.  

The Board concludes that the preponderance of the evidence is against finding that the overall level of severity of the Veteran's PTSD more closely approximates the criteria of a 100 percent disability rating.  See 38 C.F.R. § 4.7 (2016).  Consistent with Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Board has not limited its analysis to the factors expressly listed for each incremental rating.  A review of the lay and medical evidence indicates that the Veteran's psychiatric symptomatology centers on his nightmares, sleep disturbance, concentration difficulty, irritability, hypervigilance, and social isolation.  The Veteran, upon examination, has shown a thought process that is essentially linear and goal-directed, with no evidence of delusions or unusual thought content.  His orientation has been alert and attentive.  The Veteran has positive family relationships and activities.  He shows interest in watching TV shows about politics.  He can manage his financial affairs.  Based on all the evidence, the Veteran's symptoms are not congruent with a 100 percent rating, which is characterized by symptoms reflecting, in part, gross impairment in thought processes or communication and grossly inappropriate behavior.

Here the disability has not significantly changed throughout the claim period, and a uniform evaluation is warranted.  At no point in time covered by this claim are the schedular criteria for a 100 percent rating met or approximated.  To the extent that the Veteran's PTSD symptoms cannot be distinguished from his substance abuse symptoms, the Board has considered all psychiatric symptoms in reaching this conclusion.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

TDIU

A claim for a total rating based on unemployability due to service-connected disability, either expressly raised by a veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).   In September 2012, the Veteran raised the issue of TDIU by filing VA Form 21-8940, Veteran's Application for Increased Compensation based on Individual Unemployability. 

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).  Because the Veteran's one service-connected disability, PTSD, is rated at 70 percent for the period under consideration, the threshold percentage criteria for TDIU consideration under 38 C.F.R. § 4.16(a) are met.

The Veteran states that he left his last job/self employment in 2001 because of his PTSD and was self-employed in the home improvement business from 2002 to 2008.  See VA Form 21-8940 of September 2012; VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits of September 2012.  He reports that he quit his job in 2001 because he was "too tired.  According to the Veteran, "I am tired all the time.  I can't focus.  I tried to open my own business in home improvements, but I couldn't meet my deadlines.  I couldn't get up on time.  I did only one job."  The Veteran also reported: "I used to manage a fast food restaurant.  I lost my job because I drank and smoked too much.  Then I ran a bar, but I couldn't be responsible.  I tried truck driving.  That was Hell.  I couldn't smoke pot because it would show up on the test, so I did a lot of drinking."  See October 2015 VA examination report.

The Board finds the employability opinions contained in the VA medical examinations of May 2012 and October 2015 to be based on thorough examinations of the Veteran and consideration of his complete medical and employment history.  Those examination reports, when considered with the remainder of the evidence of record, indicate that the Veteran's service-connected PTSD does not preclude him from substantially gainful employment.

While the Veteran's private doctor called the Veteran "100% unemployable" due to PTSD in his March 2013 letter to VA, the doctor's own March 2013 examination records tend to undermine that conclusion, with the doctor finding that the Veteran did not seem to have problems with concentration or social interactions or to have severe memory problems.  He further found that the Veteran had intact insight and judgment and normal mood, affect, and orientation.  In addition, the doctor called the May 2012 VA examination report (which found the Veteran's overall occupational and social impairment to be only occasional) "extensive" and "accurate."   See March 2013 record of Dr. A.C.

A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Because Dr. A. C.'s unemployability finding is not clearly supported by his own medical findings, the Board assigns less weight to the opinion expressed in his March 2013 letter (concerning the Veteran's unemployability) than to the contrary, well-supported opinions of the May 2012 and October 2015 VA examiners.  Furthermore, a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.   See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that a bare transcription of a lay history is not transformed into "competent medical evidence" merely because the transcriber happens to be a medical professional).

The responsibility for making the ultimate TDIU determination is placed on the adjudicator and not a medical examiner.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  A medical examiner's role is limited to describing the effects of disability upon the person's ordinary activity.  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  The Board finds in this case that, while there is evidence of interference with employment, a preponderance of the evidence is against finding that the Veteran's PTSD renders him unable to secure or follow a substantially gainful occupation.  The assigned disability rating of 70 percent is itself recognition that industrial capabilities are impaired.  The ultimate question is whether a claimant is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Thus the sole fact that a claimant is unemployed or has difficulty obtaining employment is insufficient to establish entitlement to a TDIU.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).



ORDER

Entitlement to a rating in excess of 70 percent for PTSD is denied.

Entitlement to a TDIU is denied.



____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


